
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.36


DOUGLAS DYNAMICS, INC.
GRANT NOTICE FOR 2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNITS


        FOR GOOD AND VALUABLE CONSIDERATION, Douglas Dynamics, Inc. (the
"Company"), hereby grants to Participant named below the number of restricted
stock units specified below (the "Award"), upon the terms and subject to the
conditions set forth in this Grant Notice, the Douglas Dynamics, Inc. 2010 Stock
Incentive Plan (the "Plan") and the Standard Terms and Conditions (the "Standard
Terms and Conditions") adopted under such Plan and provided to Participant, each
as amended from time to time. Each restricted stock unit subject to this Award
represents the right to receive one share of the Company's common stock, par
value $0.01 (the "Common Stock"), subject to the conditions set forth in this
Grant Notice, the Plan and the Standard Terms and Conditions. This Award is
granted pursuant to the Plan and is subject to and qualified in its entirety by
the Standard Terms and Conditions.

Name of Participant:                                     

Grant Date:                         , 20      

Number of restricted stock units subject to the Award:
                          

Vesting Schedule:                               , subject to Section 2 of the
Standard Terms and Conditions

        By accepting this Grant Notice, Participant acknowledges that he or she
has received and read, and agrees that this Award shall be subject to, the terms
of this Grant Notice, the Plan and the Standard Terms and Conditions.

DOUGLAS DYNAMICS, INC.                   


--------------------------------------------------------------------------------

Participant Signature

By:                   


--------------------------------------------------------------------------------

    Title:                   


--------------------------------------------------------------------------------

                    

--------------------------------------------------------------------------------

Address (please print)

--------------------------------------------------------------------------------






DOUGLAS DYNAMICS, INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS


        These Standard Terms and Conditions apply to the Award of restricted
stock units granted pursuant to the Douglas Dynamics, Inc. 2010 Stock Incentive
Plan (the "Plan"), which are evidenced by a Grant Notice or an action of the
Administrator that specifically refers to these Standard Terms and Conditions.
In addition to these Terms and Conditions, the restricted stock units shall be
subject to the terms of the Plan, which are incorporated into these Standard
Terms and Conditions by this reference. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

1.     TERMS OF RESTRICTED STOCK UNITS

Douglas Dynamics, Inc., a Delaware corporation (the "Company"), has granted to
the Participant named in the Grant Notice provided to said Participant herewith
(the "Grant Notice") an award of a number of restricted stock units (the "Award"
or the "Restricted Stock Units") specified in the Grant Notice. Each Restricted
Stock Unit represents the right to receive one share of the Company's common
stock, $0.01 par value per share (the "Common Stock"), upon the terms and
subject to the conditions set forth in the Grant Notice, these Standard Terms
and Conditions, and the Plan, each as amended from time to time. For purposes of
these Standard Terms and Conditions and the Grant Notice, any reference to the
Company shall include a reference to any Subsidiary.

2.     VESTING OF RESTRICTED STOCK UNITS

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions. After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of Restricted Stock Units as set forth
in the Grant Notice.

Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary:

A.Subject to Section 9, if the Participant has a Termination of Employment due
to the Participant's Retirement (as defined below), the Restricted Stock Units
shall continue to vest under the schedule described in the Grant Notice.

B.If the Participant has a Termination of Employment by reason of death or
Disability before the Restricted Stock Units have vested, the Restricted Stock
Units shall fully vest upon such Termination of Employment.

C.If the Participant has a Termination of Employment for any reason other than
Retirement, death or Disability, any then unvested Restricted Stock Units held
by the Participant shall be forfeited and canceled as of the date of such
Termination of Employment.

3.     SETTLEMENT OF RESTRICTED STOCK UNITS

Vested Restricted Stock Units shall be settled by the delivery to the
Participant or a designated brokerage firm of one share of Common Stock per
vested Restricted Stock Unit as soon as reasonably practicable following the
vesting of such Restricted Stock Units, and in all events no later than March 15
of the year following the year of vesting (unless delivery is deferred pursuant
to a nonqualified deferred compensation plan in accordance with the requirements
of Section 409A of the Code, and subject to applicable withholding).

--------------------------------------------------------------------------------



4.     RIGHTS AS STOCKHOLDER; DIVIDEND EQUIVALENTS

The Participant shall not have voting rights with respect to shares of Common
Stock underlying Restricted Stock Units unless and until such shares of Common
Stock are reflected as issued and outstanding shares on the Company's stock
ledger.

The Participant shall receive a cash payment equivalent to any dividends or
other distributions paid with respect to the shares of Common Stock underlying
the Restricted Stock Units, so long as the applicable record date occurs before
such Restricted Stock Units are forfeited. If, however, any dividends or
distributions with respect to the Common Stock underlying the Restricted Stock
Units are paid in Shares rather than cash, the Participant shall be credited
with additional restricted stock units equal to the number of Shares that the
Participant would have received had the Restricted Stock Units been actual
Shares, and such restricted stock units shall be deemed Restricted Stock Units
subject to the same risk of forfeiture and other terms of the Grant Notice,
these Standard Terms and Conditions and the Plan as are the other Restricted
Stock Units granted under this Award. Any amounts due to the Participant under
this provision shall be paid to the Participant, in cash, no later than the end
of the calendar year in which the dividend or other distribution is paid to
stockholders of the Company or, if later, the 15th day of the third month
following the date the dividends are paid to stockholders; provided that, in the
case of any distribution with respect to which the Participant is credited with
additional Restricted Stock Units, distribution shall be made at the same time
as payment is made in respect of the other Restricted Stock Units granted under
this Award.

5.     CHANGE OF CONTROL

The Restricted Stock Units shall be treated as follows if there is a Change of
Control:

A.If the Restricted Stock Units are not continued, assumed or substituted by the
Participant's employer (or an affiliate of such employer) that employs the
Participant immediately following the Change of Control, the Restricted Stock
Units shall fully vest upon the occurrence of the Change of Control. For each
Restricted Stock Unit, the Participant shall receive (i) the consideration
(whether stock, cash, or other securities or property) received in the Change of
Control by holders of Common Stock for each Share held on the effective date of
the Change of Control, (ii) common stock of the successor to the Company with a
value equal to the price at which a share of Common Stock is valued in the
Change of Control, or (iii) cash equal to the price at which a share of Common
Stock is valued in the Change of Control, as determined by the Administrator in
its discretion.

B.If the Restricted Stock Units are continued, assumed or substituted by the
Participant's employer (or an affiliate of such employer) that employs the
Participant immediately following the Change of Control, the Restricted Stock
Units shall continue to vest as provided in the Grant Notice; provided, however,
that if the Participant's employment is terminated other than for Serious
Misconduct (as defined below), or the Participant resigns for Good Reason (as
defined below), in either case within twenty-four (24) months following the
Change of Control, the Restricted Stock Units shall fully vest upon such
termination or resignation.


For purposes hereof, the Restricted Stock Units shall be considered "assumed"
if, following the Change of Control, the Restricted Stock Units confer the right
to receive, for each share of Common Stock subject to the Restricted Stock Unit
immediately prior to the Change of Control, (i) the consideration (whether
stock, cash, or other securities or property) received in the Change of Control
by holders of Common Stock for each share held on the effective date of the
Change of Control, or (ii) common stock of the successor to the Company of
substantially equivalent economic value to the consideration received in the
Change of Control by holders of Common Stock for each share held on the
effective date of the Change of Control (as determined by the

2

--------------------------------------------------------------------------------



Administrator in its discretion). The Restricted Stock Units will be considered
"substituted for" if the successor or acquiror replaces the Restricted Stock
Units with equity awards of substantially equivalent economic value measured as
of the date the Change of Control occurs (as determined by the Administrator in
its discretion).

Notwithstanding the foregoing, to the extent that Section 409A of the Code
applies to the Restricted Stock Units, any such action shall be consistent with
the requirements of Section 409A of the Code.

6.     RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of vested Restricted Stock Units, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

7.     INCOME TAXES

The Company shall not deliver Shares or cash payments in respect of any
Restricted Stock Units or dividends unless and until the Participant has made
arrangements satisfactory to the Administrator to satisfy applicable withholding
tax obligations. In the case of Shares, unless the Participant pays the
withholding tax obligations to the Company by cash or check in connection with
the delivery of the Common Stock, withholding may be effected, at the Company's
option, by withholding Common Stock issuable in connection with the vesting of
the Restricted Stock Units (provided that shares of Common Stock may be withheld
only to the extent that such withholding will not result in adverse accounting
treatment for the Company). The Participant acknowledges that the Company shall
have the right to deduct any taxes required to be withheld by law in connection
with the delivery of the Restricted Stock Units from any amounts payable by it
to the Participant (including, without limitation, future cash wages). In the
case of cash payments, the Company may withhold from such payments any amounts
necessary to satisfy withholding tax obligations.

8.     NON-TRANSFERABILITY OF AWARD

The Participant represents and warrants that the Restricted Stock Units are
being acquired by the Participant solely for the Participant's own account for
investment and not with a view to or for sale in connection with any
distribution thereof. The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Administrator, the Restricted Stock Units may not be sold, assigned,
transferred, pledged or otherwise directly or indirectly encumbered or disposed
of.

9.     RESTRICTED ACTIVITIES

A.By accepting the Restricted Stock Units, the Participant acknowledges and
agrees that, during the vesting period under the Grant Notice, the Participant
will have access to and become acquainted with the Company's and its Affiliates'
confidential and proprietary information, including, but not limited to,
information or plans regarding the Company's and its Affiliates' customer
relationships, personnel, or sales, marketing, and financial operations and
methods; trade secrets; formulas; devices; secret inventions; processes; and
other compilations of information, records, and specifications (collectively
"Proprietary Information"). The Participant shall not disclose any of the
Company's or any of its Affiliates' Proprietary

3

--------------------------------------------------------------------------------



Information directly or indirectly, or use it in any way, either during the
vesting period under the Grant Notice or at any time thereafter, except as
required in the course of his employment or service with the Company or as
authorized in writing by the Company. All files, records, documents,
computer-recorded information, drawings, specifications, equipment and similar
items relating to the business of the Company or any of its Affiliates, whether
prepared by the Participant or otherwise coming into the Participant's
possession, shall remain the exclusive property of the Company or its
Affiliates, as the case may be, and shall not be removed from the premises of
the Company under any circumstances whatsoever without the prior written consent
of the Company, except when (and only for the period) necessary to carry out the
Participant's duties in the course of the Participant's employment or service,
and if removed shall be immediately returned to the Company upon any Termination
of Employment. Notwithstanding the foregoing, Proprietary Information shall not
include (i) information which is or becomes generally public knowledge or public
except through disclosure by the Participant in violation of these Standard
Terms and Conditions or other applicable agreements and (ii) information that
may be required to be disclosed by applicable law.

B.By accepting the Restricted Stock Units, the Participant acknowledges and
agrees that, while employed by or in service with the Company and during any
vesting period following the Participant's Retirement, the Participant will not
interfere with the business of the Company or any of its Affiliates by directly
or indirectly soliciting, attempting to solicit, inducing, or otherwise causing
any employee of the Company or any of its Affiliates to terminate his or her
employment in order to become an employee, consultant or independent contractor
to or for any other employer.

C.By accepting the Restricted Stock Units, the Participant acknowledges and
agrees that, while employed by or in service with the Company and during any
vesting period following the Participant's Retirement, the Participant will not,
without the prior consent of the Company, directly or indirectly, have an
interest in, be employed by, or be connected with, as an employee, consultant,
officer, director, partner, stockholder or joint venturer, in any person or
entity owning, managing, controlling, operating or otherwise participating or
assisting in any business which is in competition with the business of the
Company or any of its Affiliates (i) during the vesting period under the Grant
Notice prior to the Participant's Retirement, in any location, and (ii) during
the vesting period under the Grant Notice following the Participant's
Retirement, in any country in which the Company or any of its Affiliates was
conducting business at the date of the Participant's Termination of Employment
and continues to do so thereafter; provided, however, that the foregoing shall
not prevent the Participant from being a stockholder of less than 1% of the
issued and outstanding securities of any class of a corporation listed on a
national securities exchange.

D.By accepting the Restricted Stock Units, the Participant acknowledges and
agrees that, while employed by or in service with the Company and during any
vesting period following the Participant's Retirement, the Participant shall not
directly or indirectly make, repeat or publish any false, disparaging, negative,
unflattering, accusatory, or derogatory remarks or references, whether oral or
in writing, concerning the Company, any of its Affiliates or any of its or their
respective products, services, affiliates, subsidiaries, officers, directors,
employees or stockholders.

E.By accepting the Restricted Stock Units, the Participant acknowledges and
agrees that (i) the provisions of Section 2 providing for the continued vesting
of the Restricted Stock Units upon Retirement and this Section 9 are mutually
dependent and not severable, and (ii) the Company would not provide for the
continued vesting of the Restricted Stock Units upon Retirement as provided for
in Section 2 but for the Participant's promises set out in and the

4

--------------------------------------------------------------------------------



enforceability of this Section 9. Accordingly, if the Participant fails to
comply with this Section 9 or any part thereof, or if Section 9 or any part
thereof is ever declared to be illegal, invalid, or otherwise unenforceable in
any respect by a court of competent jurisdiction, then the Participant agrees
that (x) the Restricted Stock Units held by the Participant that have not been
settled shall immediately be forfeited and canceled (regardless of whether then
vested or unvested) and (y) with respect to any Restricted Stock Units that have
been settled, the Participant shall immediately pay to the Company the fair
market value of the Shares associated with the settlement of the Restricted
Stock Units at the time of vesting; provided that if the scope of the
restrictions in this Section 9 as to time, geography, or scope of activities are
deemed by court of competent jurisdiction to exceed the limitations permitted by
applicable law, the Participant and the Company agree that the restrictions so
deemed shall be, and are, automatically reformed to the maximum limitation
permitted by such law.

10.   OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock Units. Any prior agreements, commitments or negotiations
concerning the Restricted Stock Units are superseded.

11.   LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK UNITS

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon vesting of the Restricted
Stock Units. Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company's employ or service
nor limit in any way the Company's right to terminate the Participant's
employment at any time for any reason

12.   DEFINITIONS

For purposes hereof, the following terms shall have the following meanings:

A."Confidential Information" shall mean, without limitation, all documents or
information, in whatever form or medium, or consisting of knowledge or
"know-how" whether or not recorded in any medium, concerning or evidencing
sales; costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information (including without limitation
compensation, other terms of employment, or performance other than as concerns
solely the Participant); business, marketing and operational projections, plans,
and opportunities; and customer, vendor, and supplier information; but excluding
any such information that is or becomes generally available to the public other
than as a result of any unauthorized disclosure or breach of duty by the
Participant.

B."Good Reason" shall mean the Participant's Termination of Employment from the
Company or its successor within sixty (60) days following the occurrence of
(i) a material reduction in the Participant's base salary; (ii) a material
adverse change in the Participant's responsibilities; or (iii) a required
relocation of the Participant's principal place of employment by more than
thirty-five (35) miles from its location as in effect immediately prior to the
Change of Control; provided, that the Participant shall have provided written
notice to the Company or its successor of his or her intention to resign for
Good Reason and the grounds therefor within

5

--------------------------------------------------------------------------------



thirty (30) days following the occurrence of the event constituting Good Reason,
and the Company shall have failed to cure such event within thirty (30) days of
receiving such notice.

C."Retirement" shall mean the Participant's voluntary Termination of Employment
from the Company after the earlier of (i) the date on which the Participant
attains age sixty-five (65) or (ii) the date on which the Participant has
attained age fifty-five (55) and at least ten (10) years of continuous service
with the Company.

D."Serious Misconduct" shall mean the occurrence of any of the following:
(i) any willful, intentional or grossly negligent act by the Participant having
the effect of materially injuring the interest, business or prospects of the
Company or its successor or any of their Affiliates; (ii) the material violation
or material failure by the Participant to comply with the Company's or its
successor's material published rules, regulations or policies, as in effect from
time to time; (iii) the Participant's conviction of a felony offense or
conviction of a misdemeanor offense involving moral turpitude, fraud, theft or
dishonesty; (iv) any willful or intentional misappropriation or embezzlement of
the property of the Company or its successor or any of their Affiliates; or
(v) a material breach of Section 9 above by the Participant; provided, however,
that in the event that the Company or its successor determines to terminate the
Participant's employment pursuant to clauses (ii) or (v) of this definition of
Serious Misconduct, such termination shall only become effective if the Company
or its successor shall first give the Participant written notice of such Serious
Misconduct, which notice shall identify in reasonable detail the manner in which
the Company or its successor believes Serious Misconduct to exist and indicates
the steps required to cure such Serious Misconduct, if curable, and the
Participant shall fail within thirty (30) days of such notice to substantially
remedy or correct the same.

13.   GENERAL

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control. In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.

6

--------------------------------------------------------------------------------



14.   ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.36



DOUGLAS DYNAMICS, INC. GRANT NOTICE FOR 2010 STOCK INCENTIVE PLAN RESTRICTED
STOCK UNITS
DOUGLAS DYNAMICS, INC. STANDARD TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS
